Citation Nr: 1620914	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  07-36 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Tiffany Gilmartin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran had active military service from September 1971 to September 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which confirmed and continued the previous denial of service connection for hepatitis C.

In September 2011, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the electronic claims file.

This matter was previously before the Board.  In October 2011, the Board reopened the previously denied claim of service connection for hepatitis C and remanded the claim to the agency of original jurisdiction (AOJ) for additional development.  

In a July 2014 decision, the Board denied the claim of service connection for hepatitis C.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court), which issued an April 2015 Order granting a Joint Motion for Remand (Joint Motion), vacating the July 2014 Board decision.

For the reasons discussed below, the appeal is again REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The parties to the Joint Motion agreed that the July 2014 Board decision relied on an inadequate, hand-written VA medical opinion dated in May 2009 to deny the Veteran's claim of service connection for hepatitis C.

Accordingly, the Board requested VA expert medical opinions regarding the etiology of the Veteran's current hepatitis C disability in September 2015, December 2015, and January 2016.  In each opinion report, the reviewing physician opined that there was less than a 50 percent chance that the Veteran's current hepatitis C disability had its onset in service or was otherwise related to his military service.

After reviewing the medical opinions, the Veteran's attorney indicated on his behalf that he does not waive RO consideration of the new evidence and requests that his case be remanded to the RO for consideration of the new evidence in the first instance.  

In addition, in accompanying correspondence received in April 2016, the Veteran's attorney submitted duplicate service dental records and asserted for the first time that the Veteran "had numerous invasive dental procedures during his active duty time" and that these procedures were a risk factor for the development of the Veteran's hepatitis C.  The attorney argued that nearly every one of more than 20 dental visits involved the use of hollow-bore needles and that it is reasonable to believe the Veteran was exposed to hepatitis during these in-service dental visits.  

Based on the foregoing, the AOJ should consider the new evidence and argument in the first instance and readjudicate the claim.

Accordingly, the case is REMANDED for the following action:

The AOJ shall review and consider the evidence of record, including new medical opinion evidence obtained in 2015 and 2016, and the new assertion that the Veteran was exposed to hepatitis C during in-service, invasive dental procedures.  After completing any additional development deemed warranted, to include obtaining additional medical opinion evidence if necessary, readjudicate the claim for service connection for hepatitis C.  If the benefit sought remains denied, the Veteran and his attorney should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




